Citation Nr: 1045909	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a double 
hernia.

2.  Entitlement to service connection for a bilateral shoulder 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for kidney failure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and S.C.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service in the United States Coast Guard-
Merchant Marines from April 17, 1945 to August 15, 1945, with 
oceangoing service during a period of armed conflict.  This 
service qualifies as "active military service" pursuant to 38 
C.F.R. § 3.7(x)(15) (2010).  The Veteran also had service in the 
Texas Army National Guard (TARNG) from July 1949 to July 1952.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2007 by a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with 
the current claims.  The hearing was scheduled and subsequently 
held in October 2010.  The Veteran and S.C. testified before the 
undersigned Acting Veterans Law Judge (AVLJ) and the hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran testified in October 2010 that he sustained injuries 
to his bladder (which subsequently resulted in the double 
hernia), neck, and shoulders in service after he attempted to 
stow unsecured laundry bags aboard a vessel during a typhoon.  
See hearing transcript, p. 3.  According to the Veteran, his 
injuries resulted from the "stress and straining that I did" to 
secure the bags and lock a door.  Id. at p. 4.  The Veteran 
stated that he received no treatment aboard the vessel, but was 
treated at an aid station close to Iwo Jima and Okinawa.  Id.; 
see also, February 2007 statement.  The Veteran reported a 
continuity of symptoms with regard to his hernias, neck, and 
shoulders since discharge from service.  

The Veteran also alleged that he developed hypertension shortly 
after discharge from service and that the medications used to 
treat his hypertension (as well as other physical ailments) 
resulted in kidney problems.  Id. at p. 12.

Preliminarily, the Board observes that VA issued a memorandum in 
July 2007 in which it formally found that the Veteran's service 
treatment records (STRs) were unavailable.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, 
Chapter 2, Section F outlines the special steps required to be 
taken when requesting records for claims filed by Merchant 
Marines.  It does not appear that these special procedures were 
completely followed.  Moreover, the Veteran should be informed 
that he can request information (for a fee) from the Marine Index 
Bureau, Inc.  All efforts to obtain these records should be 
documented to ensure compliance with the VA Adjudication 
Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, 
Section F.  A negative response should be provided if no such 
records exist.   

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has 
not been afforded any VA examinations in connection with the 
current claims.  Therefore, the Veteran should be scheduled for 
the appropriate VA examinations to determine the nature and 
etiology of the claimed disabilities and their relationship to 
service, if any.

As noted above, the Veteran also had service in the TARNG from 
July 1949 to July 1952.  It appears that the Veteran submitted 
records in his possession pertaining to this period of service 
and a previous request for pertinent records was made to the 
Texas Adjutant General in October 2006.  The Adjutant General 
provided additional records; however, it appears that the 
Veteran's separation examination from this period of service is 
not of record.  Additionally, there has been no attempt made to 
identify the periods of active duty, active duty for training 
(ACDUTRA), or inactive duty training (INACDUTRA) contained 
therein.  Therefore, the Texas Adjutant General, and any other 
appropriate records agency, should be asked to provide complete 
copies of the Veteran's STRs and to undertake the development 
described above.  A negative response should be provided if no 
such records exist.  

The Veteran has received care from numerous private providers 
during the pendency of this claim.  Therefore, the Veteran should 
be contacted and asked to identify all non-VA sources of 
treatment for his claimed disabilities.  Additionally, the 
Veteran testified that he received ongoing treatment from J. 
Parker, M.D. and B. Anderson, M.D.  The Veteran should be asked 
to provide, or authorize VA to obtain, any and all private 
treatment records he identifies as pertinent that are not already 
of record.  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Documentation associated with the claims file revealed 
that the Veteran was formally enrolled in the VA health care 
system on November 21, 2001.  Therefore, the RO should request 
all VA medical records pertaining to the Veteran that are dated 
from November 21, 2001 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
identify any and all non-VA sources of 
treatment before and after discharge from 
service for his claimed double hernia 
residuals, as well as the bilateral shoulder, 
neck, hypertension, and kidney/bladder 
disabilities.  In particular, the Veteran 
should provide either the medical records or 
authorization sufficient to allow VA to 
request the identified records.  If the 
Veteran provides sufficient authorization, 
attempt to obtain treatment records.    

Additionally, the Veteran testified that he 
received ongoing treatment from J. Parker, 
M.D. and B. Anderson, M.D.  Thus far, records 
associated with the claims file revealed 
treatment from Dr. Parker from August 2000 
and April 2006.  L. Anderson, M.D. submitted 
a statement in May 2007 in which he indicated 
that there were no records pertaining to the 
Veteran.  However, the claims file is silent 
for treatment from B. Anderson, M.D.  If 
these records cannot be obtained, the Veteran 
should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2010).

The Veteran should also be advised that some 
Merchant Marine records may possibly be 
obtained for a fee from the Marine Index 
Bureau, Inc.  The Veteran should be provided 
the contact information for this entity and 
further advised that only he can obtain these 
records.

2.  Obtain complete copies of the Veteran's 
service treatment records for his period of 
service in the Merchant Marines following 
specific procedures outlined in the VA 
Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iii, Chapter 2, Section F.  All 
efforts to obtain these records should be 
fully documented.  If these records cannot be 
obtained, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from November 21, 2001 to the 
present.

4.  Contact the Texas Adjutant General for 
verification of all periods of the Veteran's 
Texas Army National Guard service, to include 
for the period of service from July 1949 to 
July 1952.  An attempt should also be made to 
identify periods of active duty, inactive 
duty for training (INACDUTRA), and active 
duty for training (ACDUTRA) contained 
therein.  Complete copies of the Veteran's 
service treatment records for this period of 
service should be obtained.  All efforts to 
obtain these records should be fully 
documented and if no such records exist, a 
notation indicating as such should be 
included in the claims file.

5.  After Steps 1-4 are completed, make 
arrangements with the appropriate VA medical 
facility for the Veteran to undergo a VA 
examination to determine the nature and 
etiology of the Veteran's claimed double 
hernia residuals.  The claims folder must be 
made available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's has currently 
diagnosed residuals of a double hernia.  If 
so, the examiner should indicate whether the 
residuals are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of active 
service, and in particular, to the reported 
in-service injury.  The examiner must 
consider the Veteran's reports of a 
continuity of hernia problems and use of 
"supports" since service in offering the 
opinion.  The examiner must provide a 
complete rationale for any stated opinion.

6.  Make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA examination to determine the nature and 
etiology of the Veteran's bilateral shoulder 
disability.  The claims folder must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed bilateral shoulder disability, as 
well as any other shoulder disabilities 
diagnosed on examination, are at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's period 
of active service, and in particular, to the 
reported in-service injury.  The examiner 
must consider the Veteran's reports of a 
continuity of shoulder symptoms since service 
in offering the opinion.  The examiner must 
provide a complete rationale for any stated 
opinion.

7.  Make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA examination to determine the nature and 
etiology of the Veteran's claimed neck 
disability.  The claims folder must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to 
indicate whether the Veteran has a currently 
diagnosed neck disability.  If so, the 
examiner should indicate whether the neck 
disability, as well as any other neck 
disabilities diagnosed on examination, are at 
least as likely as not (i.e., 50 percent or 
greater possibility) related to the Veteran's 
period of active service, and in particular, 
to the reported in-service injury.  The 
examiner must consider the Veteran's reports 
of a continuity of neck problems since 
service in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

8.  Make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA examination to determine the nature and 
etiology of the Veteran's hypertension.  The 
claims folder must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
indicate whether there is evidence of 
hypertension within one year after the 
Veteran's discharge from active service.  If 
not, the examiner is asked to indicate 
whether the Veteran's currently diagnosed 
hypertension is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of active 
service, and in particular, to the reported 
in-service injury.  The examiner must 
consider the Veteran's reports of a 
continuity of symptoms since service, if any, 
in offering the opinion.  The examiner must 
provide a complete rationale for any stated 
opinion.

9.  Make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA examination to determine the nature and 
etiology of the Veteran's claimed kidney/ 
bladder disability.  The claims folder must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed kidney/bladder disability, as well 
as any other kidney/bladder disabilities 
diagnosed on examination, are at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's period 
of active service, and in particular, to the 
reported in-service injury.  The examiner 
must consider the Veteran's reports of a 
continuity of kidney/bladder problems since 
service, if any, in offering the opinion.  

In the alternative, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed kidney/bladder disability is caused 
by, due to, the result of, or aggravated 
(i.e., permanently worsened) by the 
medications prescribed for treatment of the 
Veteran's hypertension and/or other physical 
ailments.  The examiner must provide a 
complete rationale for any stated opinion.

10.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and then readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for response 
before the case is returned to the Board. 
  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



